Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 29, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149266 & (13)(14)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  JOHN PAUL HOME CARE, INC.,                                                                               David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 149266
                                                                     COA: 321430
                                                                     Oakland CC: 2014-138915-CZ
  FHHS, LLC, JPHC HOLDINGS, LLC,
  VICKI L. WELTY, KEVIN R. RUARK,
  TINA GRIFFITH, and CONTEMPORARY
  HEALTHCARE FUND I, LP,
             Defendants-Appellees,
  and
  HOWARD & HOWARD ATTORNEYS
  PLLC,
          Non Party-Appellant.

  ____________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 29, 2014
         h0721
                                                                                Clerk